J-S20017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                          Appellee

                     v.

LEROY ABNER, JR.

                          Appellant                 No. 1932 EDA 2018


          Appeal from the Judgment of Sentence Entered May 14, 2018
             In the Court of Common Pleas of Philadelphia County
               Criminal Division at No: CP-51-CR-0000136-2017


BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY STABILE, J.:                           Filed: April 8, 2021

      Appellant, LeRoy Abner, Jr., appeals from the May 14, 2018 judgment

of sentence imposing 11½ to 23 months of incarceration followed by three

years of probation for aggravated indecent assault and indecent assault. We

affirm.

      The conviction arose from the June 21, 2016 assault of K.H. On that

evening, K.H. traveled from her home in New Jersey to visit her friend, Lauren

McCall, in Philadelphia. They spent the evening at a bar called “The Saint,”

drinking alcohol and using cocaine with McCall’s boyfriend, Dan Fisher,

Appellant, and others. At 2:30 the following morning, the group traveled to

an apartment that Appellant and Fisher shared. K.H. eventually fell asleep on

a couch while on the phone with her boyfriend. K.H. testified that she woke

up to find Appellant penetrating her vagina with his fingers. She said, “Get
J-S20017-20


the fuck away from me,” and she told McCall about the incident later that

morning. Two months later, K.H. reported the assault to police.

      The K.H. case was consolidated for trial with a case involving alleged

victim C.R. The Commonwealth’s evidence reflected that, on the evening of

November 4, 2012 and the morning of November 5, 2012, C.R., her husband,

J.R., and Appellant were together at a bar called the Barbary and then at a

house party in South Philadelphia. C.R. and J.R. invited Appellant to share a

cab, as they lived near each other, and then invited him into their apartment.

C.R. fell asleep naked in the couple’s bedroom while Appellant and J.R.

continued drinking in the living room. C.R. testified that she woke up feeling

fingers in her vagina and, assuming it was her husband, let it go on. She then

heard J.R. call to her from another room and screamed. Appellant ran out of

the room, and J.R. eventually asked him to leave the apartment. The jury

found Appellant not guilty on all counts arising from his alleged assault of C.R.

      Following the jury’s conviction in the K.H. case, and the trial court’s

sentencing, Appellant filed this timely appeal. He presents four questions:

         1. Whether the trial court erred by granting the
      Commonwealth’s motion to consolidate two separate allegations
      of criminal conduct thus depriving Appellant of a fair trial and due
      process rights under the Pennsylvania and United States
      Constitutions.

         2. Whether the trial court erred and deprived Appellant of his
      constitutional right to testify, to present a defense, and to confront
      witnesses against him when it precluded Appellant from providing
      testimony that it deemed hearsay; and, whether the trial court
      abused its discretion when it concluded Appellant’s testimony
      constituted hearsay.

                                      -2-
J-S20017-20


           3. Whether the trial court erred and deprived Appellant of due
        process when it permitted the Commonwealth to elicit testimony
        that was based wholly on speculation and/or improper opinion
        testimony.

           4. Whether Appellant was denied his right to due process
        because the prosecutor engaged in prosecutorial misconduct
        during argument; and, whether the trial court erred in failing to
        sustain Appellant’s objection to that misconduct.

Appellant’s Brief, at 5.

        Rule 582 of the Pennsylvania Rules of Criminal Procedure governs

consolidation, which provides, insofar as is pertinent here, that the

Commonwealth may try separately charged offenses together if “the evidence

of each of the offenses would be admissible in a separate trial for the other

and is capable of separation by the jury so that there is no danger of

confusion[.]” Pa.R.Crim.P. 582(A)(1)(a).1 Evidence of a separate criminal act

is not admissible to establish a defendant’s propensity for criminal behavior,

but it may be admissible to show “motive, opportunity, intent, preparation,

plan,    knowledge,      identity,   and       absence   of   mistake   or   accident.”

Commonwealth v. Sherwood, 982 A.2d 483, 497 (Pa. 2009) (citing Pa.R.E.

404(b)(2), cert. denied, 559 U.S. 1111 (2010). The Commonwealth sought

consolidation based on Appellant’s common scheme or plan. Consolidation on

this basis is appropriate where there are “shared similarities in the details of


____________________________________________


1  We decline the Commonwealth’s invitation to find this issue waived based
on Appellant’s vague assertion of it in his Pa.R.A.P. 1925(b) statement. The
trial court correctly perceived the nature of Appellant’s argument and prepared
an opinion on it, thus adequately facilitating our review.

                                           -3-
J-S20017-20


each crime.” Commonwealth v. Keaton, 729 A.2d 529, 537 (Pa. 1999),

cert. denied, 528 U.S. 1163 (2000).        Further, the probative value of the

evidence must outweigh the potential for unfair prejudice. Commonwealth

v. Tyson, 119 A.2d 353, 360 (Pa. Super 2015) (en banc), appeal denied,

128 A.3d 220 (Pa. 2015).        An appropriate cautionary instruction may

ameliorate the prejudicial effect, and jurors are presumed to follow

instructions from the trial court. Id. The decision to consolidate rests within

the discretion of the trial court and we will reverse only for an abuse of

discretion or prejudice and clear injustice to the defendant. Id.

      In Tyson, this Court held that evidence of a prior rape was admissible

against the defendant where, in both cases, the victims were the same race

and roughly the same age, were acquainted with the defendant and the

defendant was present in the victim’s home by invitation, the defendant was

aware the victims were in a compromised state (one was drunk and the other

had donated plasma shortly before the assault), and the victims were

unconscious when the assault began and then awoke to find the defendant

having vaginal intercourse with them. Id. That is, the two cases involved

actions that were not “generically common to many sexual assault cases.” Id.

      Similarly, in the instant matter, Appellant was acquainted with both

women, having been out drinking in a bar with them in the evening and early




                                     -4-
J-S20017-20


morning hours preceding the assault.2            Both victims fell asleep alone in a

private residence—C.R. in her home and K.H. on the couch in Appellant’s

apartment, and both claimed they woke up to find Appellant penetrating their

vagina with his fingers. Appellant notes, however, that the assaults took place

in different homes, that different numbers of people were present within the

home at the time of the attack, that C.R. was not intoxicated at the time of

the assault, and that the victims gave differing accounts of his behavior

following the assaults—K.H. said he ran away at first but then came back and

offered her a glass of water, whereas C.R. claimed Appellant ran out of the

house, leaving behind his jacket, after she woke up and confronted him.

       Ultimately, the law does not require the circumstances to be identical.

The Commonwealth must establish similarities that are not generically

common among sexual offenses, as per Tyson, and we conclude the

Commonwealth has done so. In both cases, the Commonwealth’s evidence

was that Appellant and the victim were among a group at a bar drinking and

socializing until the bar closed, and then carried on the revelry at a private

residence.     The C.R. case involved a house party after the bars closed,

whereas in the K.H. case, the group involved continued drinking at Appellant’s

apartment in the early morning hours after the bars closed. Appellant was



____________________________________________


2 C.R. testified that she only had two beers. N.T. Trial, 3/08/18, at 51. K.H.
consumed alcohol throughout the evening and early morning and used some
cocaine. Id. at 132-133.

                                           -5-
J-S20017-20


with both victims when he knew they would fall asleep, and he commenced

the assault when the victims fell asleep in a room with no one else present.

Both victims alleged digital penetration while they were asleep. These cases

involved many facts that are not generically common to all sexual assaults.

     Given the similarities of the offenses, we do not consider the four-year

time lapse between the alleged assaults to be dispositive. The importance of

the time lapse is “inversely proportional to the similarity of the crimes in

question.” Tyson, 119 A.3d at 360; see also Commonwealth v. Lukitsch,

680 A.2d 877, 878-79 (Pa. Super. 1996) (holding that a six-year time lapse

between similar crimes was not dispositive of whether they could be

considered part of a common scheme or plan).

     The case law Appellant relies on in his brief does not support reversal

here. He cites Commonwealth v. Bryant, 530 A.2d 83 (Pa. 1987), in which

our Supreme Court held that the trial court erred in admitting evidence of a

prior robbery for which the defendant had been convicted.       In the prior

robbery, the defendant beat the victim’s face and ransacked the apartment.

Id. at 84.     Police observed Appellant at the scene, and eventually

apprehended him and identified him. Id. at 84-85. In the subsequent case,

for which the defendant also stood trial, the victim suffered a badly beaten

face, broken ribs, and a broken leg. She eventually died from her wounds.

Id. at 84. There was no direct evidence of the perpetrator’s identity. Id.

Thus, both victims were elderly and were beaten in the face; the robberies


                                    -6-
J-S20017-20


took place in the middle of the night in locations approximately four blocks

from one another. Id.

     The Bryant Court wrote:

     Granted, both of the crimes in question involved burglaries and
     physical assaults, but more is required than the mere repeated
     commission of the same general class of crime. There may be
     some similarities to be perceived between the crimes, but those
     similarities are confined to relatively insignificant details that
     would likely be common elements regardless of who had
     committed the crimes. For example, both crimes occurred in the
     middle of the night, and both were perpetrated by individuals
     wearing dark jackets. It is, however, common for burglaries to
     occur at night, and it is certainly not unusual for persons to be
     seen wearing dark jackets. Similarly, both of the burglaries in
     question involved the ransacking of houses. Yet, in connection
     with domestic burglaries, it is most common that burglars are
     looking for goods to steal. A television, a radio, and a ring were
     stolen from the home of the present victim, but the record is silent
     as to what items, if any, were stolen in the course of the earlier
     crime. Nor can much significance be ascribed to the fact that the
     victims of both crimes were senior citizens living in the
     Germantown section of the City of Philadelphia. Senior citizens
     are frequently the victims of violent crimes, and this is particularly
     so in major urban areas such as the City of Philadelphia.

Id. at 86.   Thus, there was no strong logical connection between the two

crimes, such that one would naturally conclude that the same individual

committed both. Id. Furthermore, the perpetrator’s methods were not so

unusual and distinctive as to be a signature. Id.

     The instant case is distinguishable for reasons we explained above—

Appellant was at the same bar with both victims, was with the victims as the

revelry continued at a private residence, and then assaulted each victim by

digital penetration after she fell asleep in a room by herself. Furthermore,



                                     -7-
J-S20017-20


there was no doubt as to Appellant’s identity as the alleged perpetrator. In

Bryant, the Commonwealth was introducing evidence of the prior crime as

evidence of the defendant’s identity as the perpetrator in the subsequent one. 3

       Appellant also argues that consolidation was unfairly prejudicial here

because the jury heard evidence that he denied providing police with an

exculpatory statement in the C.R. case but not the K.H. case. Appellant claims

the jury could have taken his lack of denial in the K.H. case as evidence of

guilt. Appellant’s argument omits pertinent information. In fact, Appellant

denied criminal wrongdoing in both cases. His theory of the K.H. case, as per

his opening argument and his testimony at trial, was that nothing occurred

without K.H.’s consent. N.T. Trial, 3/8/18, at 13; N.T. Trial, 3/9/18, at 105-

06. In C.R., he denied the C.R.’s allegations altogether. N.T. Trial, 3/8/18,

at 13; N.T. Trial, 3/9/18, at 95. We discern no basis upon which to conclude

that the lack of an exculpatory police statement in the K.H. case rendered

consolidation unfairly prejudicial to Appellant.

       Finally, we observe that the trial court gave a thorough cautionary

instruction on this matter:


____________________________________________


3  Appellant also relies on Commonwealth v. Hawkins, 626 A.2d 550 (Pa.
1993) (evidence of prior murder inadmissible where the only similarity was
the strangulation of a young girl), and Commonwealth v. Shively, 424 A.2d
1257 (Pa. 1981) (circumstances of two rapes were not sufficiently similar to
support admissibility into evidence of the prior one). We find these cases
distinguishable for the same reasons as Bryant. Here, the similarities
between the two crimes go much further than the same general class of crime,
and Appellant’s identity as the alleged perpetrator was not in question.

                                           -8-
J-S20017-20


      In this trial, two cases have been consolidated to be tried together.
      The law permits this joint trial because evidence of one case would
      be admissible in the trial of the other case as relevant to the
      defendant’s common plan[,] scheme, or design. However, each
      case is separate and distinct. You should consider the cases as
      separate individual cases and the evidence [and] the law I give to
      you as it relates to each case just as you would if each case alone
      had been tried before you.

      Once again, you’re deciding two separate cases—once again,
      you’re deciding two separate cases. For this reason, you must
      pay close attention to the evidence so to be able to properly
      segment it. You will consider with respect to each case the
      evidence presented in support of the other case for the limited
      purpose of establishing the defendant’s common plan, scheme, or
      design. You must not regard this evidence as showing the
      defendant is a person of bad character or has criminal tendencies
      from which you might be inclined to infer guilt. If you find the
      defendant is guilty, it must be because you are convinced beyond
      a reasonable doubt that the evidence proved that he committed
      each and every element of the crimes charged.

N.T. Trial, 3/9/18, at 129-30.

      Based on all of the foregoing, we discern no abuse of discretion in the

trial court’s decision grant the Commonwealth’s motion to consolidate.

      Next, Appellant argues the trial court erred forbidding Appellant to

testify about conversations he had with two Commonwealth witnesses, Dan

Fisher and Lauren McCall. Appellant notes that the trial court permitted these

two witnesses to testify about conversations they had with K.H. Appellant

argues, therefore, that the trial court should have permitted Appellant to

testify as to conversations he had with Fisher and McCall.

      Appellant has failed to preserve this issue. As the trial court explained

in its opinion, it excluded Appellant’s testimony as hearsay at trial and



                                      -9-
J-S20017-20


Appellant failed to proffer what the testimony would have been, nor did he

argue any basis upon which it would have been admissible.             Trial Court

Opinion, 7/10/19, at 10. Where the trial court excludes testimony as hearsay,

the appellant cannot raise theories of admissibility for the first time on appeal.

Commonwealth v. Fink, 791 A.2d 1235, 1248 (Pa. Super. 2002); Pa.R.A.P.

302(a).

      Appellant’s Pa.R.A.P. 1925(b) statement does not reference Fisher, and

his argument with respect to Fisher is waived for this additional reason.

Pa.R.A.P. 1925(b)(4)(vii). With regard to McCall, Appellant failed to object to

the portion of her testimony that he cites in his brief, in which McCall gave her

account of her interaction with K.H. on the morning following the assault.

Appellant’s Brief at 23-24; N.T. Trial, 3/9/18, at 44-45. Appellant cites no law

in support of his argument that the Commonwealth opened the door to

Appellant giving his own account of conversations with Commonwealth

witnesses, nor does he cite any law in support of his argument that the

testimony he would have presented was not hearsay. Appellant’s Brief at 25-

27.   If Appellant believed there was a valid hearsay objection to McCall’s

testimony, he should have lodged it in timely fashion. His failure to do so did

not give him license to introduce hearsay through his own testimony.




                                     - 10 -
J-S20017-20


       Moreover, Appellant’s argument would fail on the merits.4 He claims his

own recollection of the conversations with McCall and Fisher was admissible

as a prior inconsistent statement. In addition to the absence of any proffer of

the substance of these conversations, Appellant has failed to articulate any

valid basis upon which his recollection of McCall’s or Fisher’s statement would

have been admissible as a prior inconsistent statement. Rule 803.1(1) of the

Pennsylvania Rules of Evidence allows admission of a prior inconsistent

statement if it was given under oath, was made in a writing signed and

adopted by the declarant, or if it is a contemporaneous electronic recording of

the witness’ statement.         Pa.R.E. 803.1(1).   Appellant’s recollection of a

witness’ statement is none of these. A prior inconsistent statement may be

admissible under Pennsylvania Rule of Evidence 613(a) for the limited purpose

to impeach a witness’s credibility. But Rule 613 applies to the examination of

the witness in question, and does not authorize a party to introduce his or her

own interpretation of the witness’ statement during the party’s testimony.

Pa.R.E. 613(a), (b). Appellant has failed—at trial and on appeal—to articulate

any valid basis for overcoming the Commonwealth’s hearsay objection.

       Finally, Appellant’s arguments based on due process, and his right to

confront the witnesses against him, would fail because the record reveals that

he had a full opportunity to cross-examine all of the Commonwealth’s


____________________________________________


4 We review a trial court’s evidentiary decisions for abuse of discretion.
Commonwealth v. Hoover, 107 A.3d 723, 729 (Pa. 2014).

                                          - 11 -
J-S20017-20


witnesses. Appellant does not cite any law supporting a conclusion that the

trial court’s exclusion of inadmissible hearsay during Appellant’s testimony

implicated any of his due process rights.

      In his next argument, Appellant claims the trial court erred in permitting

McCall to speculate as to why K.H. failed to contact police until two months

after the assault.   Appellant cites Rule 602 of the Pennsylvania Rules of

Evidence, which requires that witnesses testify only from their personal

knowledge.    Pa.R.E. 602.   The relevant exchange between McCall and the

prosecutor was as follows:

      Q.     Now, at the time, did you – without saying what was said,
             did you and [K.H.] discuss what you should do about the –
             about what happened?

      A.     Yeah. I wanted her to speak up and report him, but she,
             you know – she’s a mother. She has also gone through a
             lot of things in her personal life that I think kept her, and
             unfortunately society tells me to be quiet about these kind
             of things and not to say anything.

      [Defense Counsel]: Objection.

      THE COURT: Overruled.

      THE WITNESS: It was just fear. You live in fear.

N.T. Trial, 3/9/18, at 48-49.

      Appellant cites Commonwealth v. Adkins, 364 A.2d 287 (Pa. 1976),

for the proposition that witness speculation is inadmissible.       There, our

Supreme Court held that a witness’ statement that he thought the killing was

drug-related was inadmissible. The Supreme Court noted that there was no

factual basis in the record to support the witness’ assertion, and that the

                                     - 12 -
J-S20017-20


statement implicated the defendant in other criminal activity.       Thus, the

witness’ statement was inadmissible and the error was not harmless. Id. at

291. Appellant also cites Jackson v. Virginia, 443 U.S. 307, 316 (1979) for

the proposition that a verdict based on speculation violates due process.

      Appellant’s argument is unavailing. McCall and K.H. were friends, and

the record establishes that K.H. called McCall in the morning to discuss the

assault.   Thus, the record supports a conclusion that McCall had personal

knowledge of K.H.’s reasons for not going to the police right away. Moreover,

as the Commonwealth notes, a lay witness can give opinion testimony if it is

rationally based on his or her perception, helpful to understanding a fact in

issue, and not based on scientific, technical, or other specialized knowledge.

Pa.R.E. 701. We discern no abuse of discretion in the trial court’s decision to

overrule Appellant’s objection, to McCall’s testimony, nor do we discern any

basis for concluding that the verdict in the K.H. case was based on conjecture.

      Appellant also argues that the trial court erred in permitting a police

officer to testify that there was no doubt that Appellant was in C.R.’s home on

the date of the alleged C.R. assault. Appellant claims the officer’s testimony

was conjecture.   We will not address this argument, inasmuch as the trial

court found Appellant not guilty of all charges arising from the alleged assault

of C.R.

      In his fourth and final argument, Appellant claims the prosecutor

committed misconduct during closing argument by offering his personal


                                     - 13 -
J-S20017-20


opinion of the credibility of Commonwealth witnesses. Our Supreme Court

has held that prosecutors may not offer their opinion as to the credibility of

an accuser. Commonwealth v. DeJesus, 860 A.2d 102, 112 (Pa. 2004).

“The prosecutor should not express his or her personal belief or opinion as to

the truth or falsity of any testimony or evidence or the guilt of the defendant.”

Id. (quoting ABA Standards for Criminal Justice 3-5.8(b)).        Our Supreme

Court has held, however, that “a prosecutor’s remark regarding the credibility

of a witness for the Commonwealth does not constitute reversible error if it is

a reasonable response to a prior attack on the credibility of that witness by

the defense.” Commonwealth v. Rios, 684 A.2d 1025, 1034 (Pa. 1996),

cert. denied, 520 U.S. 1231 (1997).           When reviewing an allegation of

prosecutorial misconduct during argument, we must consider the prosecutor’s

remarks in context, rather than in isolation. Commonwealth v. Sampson,

900 A.2d 887, 890 (Pa. Super. 2006), appeal denied, 907 A.2d 1102 (Pa.

2006). A prosecutor must have latitude to present the Commonwealth’s case

with “force and vigor,” but the argument must be based on “facts in evidence

and legitimate inferences therefrom.” Commonwealth v. Eichinger, 108

A.3d 821, 836 (Pa. 2014). Our Supreme Court has set “a high bar for reversal

on grounds of prosecutorial misconduct where the trial court has issued

appropriate instructions.”    Id.   “[C]omments by a prosecutor constitute

reversible error only where their unavoidable effect is to prejudice the jury,

forming in the jurors’ minds a fixed bias and hostility toward the defendant


                                     - 14 -
J-S20017-20


such that they could not weigh the evidence objectively and render a fair

verdict.” Id.

      After the Commonwealth’s closing, Appellant raised the following

objection:

      I didn’t object during closing. I do believe that the Commonwealth
      was actually, in its closing, bolstering these witnesses by burden
      shifting and suggesting that there was no – it was burden shifting
      when the argument was made that they had no reason to lie. It’s
      a bolstering, burden shifting argument, Judge, and the
      Commonwealth isn’t allowed to do that. So I – I didn’t object
      during closing but I’m placing my objection on the record now.

N.T. Trial, 3/9/18, at 126.

      In his Pa.R.A.P. 1925(b) statement, Appellant asserted that he was

“denied due process and a fair trial when the prosecutor made arguments in

summation that shifted the burden to the defense and improperly bolstered

the testimony of witnesses.”        Appellant’s Concise Statement of Errors

Complained of on Appeal, 9/18/18, at ¶ 3. Thus, Appellant never identified

with specificity the objectionable portion of the Commonwealth’s closing.

      In its opinion, the trial court addressed what it believed to be the portion

of the Commonwealth’s closing that drew the objection:

      It appears that defense counsel’s objection relates to the following
      comments made by the prosecutor during her closing argument:

             So in weighing the credibility of the witnesses, you can
             look at bias. What reason does [C.R.] have to make
             this up?     What does [C.R.] gain from saying
             [Appellant] penetrated her with his fingers? What
             does [K.H.] gain by making up the fact that
             [Appellant] touched her, that it was nonconsensual?
             Did they gain anything from having to come to the


                                      - 15 -
J-S20017-20


            courtroom to testify? How about [J.R.]? Was [sic]
            does he gain from this? What does Lauren McCall,
            Dan Fisher […] gain from any of this? What reasons
            do they have to make it up?

      [N.T. Trial, 3/9/18, Closing Argument, at 27-28.]

Trial Court Opinion, 7/10/19, at 7. Given the lack of specificity of his objection

at trial, and the lack of specificity in his Pa.R.A.P. 1925(b) statement, we could

deem Appellant’s fourth argument entirely waived. Instead, we will confine

our review to the portion of the prosecutor’s closing the trial court analyzed in

its opinion. Were we to address other portions of the transcript Appellant

identifies on page 38 of his brief, Appellant’s argument would fail for the

reasons explained below.

      The trial court observed that Appellant attacked the credibility of each

of these witnesses during its closing, and that the prosecutor’s comments were

a fair response. Id. at 8. Indeed, the record reflects that defense counsel

repeatedly attacked the credibility of all of the Commonwealth’s witnesses.

N.T. Trial, 3/9/18, at 7-16.        The trial court therefore concluded the

Commonwealth did not commit misconduct in arguing its witnesses’ lack of

motive to fabricate their testimony.

      In Rios, defense counsel challenged the credibility of a witness’

identification of the defendant, and the prosecutor responded by saying the

witness’ testimony had a “mark of the truth,” and that she was “not trying to

make stuff up to make the case better.”         Rios, 684 A.2d at 1034.       The

Supreme Court deemed the prosecutor’s comments “a reasonable response,


                                       - 16 -
J-S20017-20


in both scope and force[.]” Id. We believe the same rationale the Supreme

Court applied in Rios applies here. For each witness whose credibility defense

counsel challenged, the prosecutor argued that witness’ lack of motivation to

fabricate. Appellant’s fourth argument lacks merit.

      In summary, we have concluded that each of Appellant’s arguments

lacks merits or is not preserved for review. We therefore affirm the judgment

of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/8/21




                                    - 17 -